Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response to Applicant’s amendments filed dated 22 October 2021. Claims 1-13 were previously rejected. Claims 1, 6, 7, 9, and 13 have been amended according to Applicant’s amendments. Claim 5 has been cancelled. No new claims have been added. Accordingly, Claims 1, 4 and 6-13 remain pending and presently under consideration.

Response to Arguments
Applicant’s arguments, see remarks pages 7-9, filed 22 October 2021, with respect to the rejection of claims 1 and 4-13 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Ngo et al (US 8930306 B1) and Qi et al (US2008/0209136 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 13, “a shared volume that stores deduplicated data” and “an individual volume that stores data that has not been deduplicated” are first introduced. The shared volume is then described as comprising a plurality of duplicated data storage files which render the claims indefinite because it is unclear how data that has been previously deduplicated, or eliminated of duplicates, can still contain duplicates of any data. For purposes of examination, the claim has been interpreted as having a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4, 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 2018/0074746 A1, hereinafter Watanabe) in view of Ngo et al (US 8930306 B1, hereinafter Ngo), further in view of Qi et al (US 2008/0209136 A1, hereinafter Qi).
Regarding claims 1 and 13, taking claim 1 as exemplary, Watanabe discloses a distributed storage device comprising: a plurality of storage nodes (See Watanabe, [0006]); and
a storage device configured to physically store data (See Watanabe [0006]), wherein each of the storage nodes has information on a storage destination of the data stored in the storage device (See and a deduplication function (See Watanabe, [0006], “executes inter-node deduplication”), and 
wherein, in the deduplication function, any one of the plurality of storage nodes determines whether data that is a processing target duplicates with the data stored in the storage device (See Watanabe, [0035], “when certain data and another data containing the same content…exist…replacing one of the data with pointer information), 
when it is determined that the data is duplicated, deduplication of the data that is the processing target is performed by storing the information on the storage destination of the data in the storage device that is related to the duplication with a storage node that processes the data that is the processing target (See Watanabe, [0035], “certain data and another data containing the same content…replacing one of the data with pointer information), and 
when a read request of the data is received, the storage node that processes the data that is the processing target reads the data in the storage device using the stored information on the storage destination (See Watanabe, [0035], when reading the deduplicated data, it is necessary to read the entity of such data…in accordance with pointer information). 
Watanabe does not disclose wherein the storage device has a shared volume that stores deduplicated data and an individual volume that stores data that has not been deduplicated, wherein the shared volume comprises a plurality of duplicated data storage files that are each associated with one of the plurality of storage nodes, wherein each of the plurality of storage nodes can read from and write to the duplicated data storage file with which that storage node is associated, wherein each of the plurality of storage nodes can read from, but not write to, any of the plurality of duplicated data storage files with which that storage node is not associated, and when data in the individual volume is deduplicated, that data is moved to the shared volume.
However, Ngo discloses wherein the storage device has a shared volume that stores deduplicated data and an individual volume that stores data that has not been deduplicated (See Ngo, Col. 7, lines 58-65, disclosing computing systems with local storage of data, or individual volumes, and transferring to a repository system for storage, or shared volume and Col. 8, lines 48-53, disclosing deduplication by the client system before it is passed to the repository system for storage), wherein the shared volume comprises a plurality of duplicated data storage files that are each associated with one of the plurality of storage nodes (See Ngo, Col. 8, lines 18-22, disclosing a signature for a data block can have an associated source of its instance), and when data in the individual volume is deduplicated, that data is moved to the shared volume (See Ngo, Col. 7, lines 58-65, disclosing computing systems with local storage of data, or individual volumes, and transferring to a repository system for storage, or shared volume and Col. 8, lines 48-53, disclosing deduplication by the client system before it is passed to the repository system for storage).
Watanabe and Ngo are analogous are art as they are both directed to improved data storage management techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the distributed storage system of Watanabe with the data block hash deduplication of Ngo as it would improve system performance by reducing the amount of data communicated across networks using deduplication techniques (See Ngo, Col. 3, lines 18-21).
Neither Watanabe nor Ngo disclose wherein each of the plurality of storage nodes can read from and write to the duplicated data storage file with which that storage node is associated, wherein each of the plurality of storage nodes can read from, but not write to, any of the plurality of duplicated data storage files with which that storage node is not associated.
However, Qi discloses wherein each of the plurality of storage nodes can read from and write to the duplicated data storage file with which that storage node is associated, wherein each of the plurality of storage nodes can read from, but not write to, any of the plurality of duplicated data storage files with which that storage node is not associated 
Watanabe, Ngo, and Qi are analogous are art as they are each directed to improved data storage management techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the distributed deduplication storage system of Watanabe and Ngo with the read write access permissions of Qi as it would improve system performance by appropriately reconfiguring operation of the storage system dynamically relative to the operational status of compute nodes attempting to use the storage system (See Qi, [0025]).

Regarding claim 4, Watanabe in view of Ngo, further in view of Qi disclosed the distributed storage device according to claim 1 as described hereinabove. Watanabe further discloses wherein when it is determined that the data is duplicated, a node that manages the data in the storage device related to the duplication stores deduplication information indicating that the deduplication is performed in association with the data (See Watanabe, Fig. 2 & 3, and [0066] disclosing each node having storage devices stores deduplication management information 229 having fingerprint table 231).

Regarding claim 6, Watanabe in view of Ngo, further in view of Qi disclosed the distributed storage device according to claim 1 as described hereinabove. Watanabe further discloses wherein the individual volume is provide for each storage node (See Watanabe, [0120], disclosing pool volume of the local system node and Fig. 4B, disclosing pool volumes and their respective node ownership).

Regarding claim 7, Watanabe in view of Ngo, further in view of Qi disclosed the distributed storage device according to claim 1 as described hereinabove. Watanabe further discloses wherein when a deletion request is received for the data in the individual volume, the data is deleted (See Watanabe, [0103], disclosing unnecessary data may be deleted as necessary, for example, when new data is added without having to update a stale previously relevant logical chunk), when a deletion request is received for the data in the shared volume, the deduplication information is updated, and in the deduplication information, when there is no entry that refers to the data in the shared volume, the data in the shared volume is deleted (See Watanabe, [0150], disclosing any row of the fingerprint table that is no longer referenced is deleted from the table). 

Regarding claim 8, Watanabe in view of Ngo, further in view of Qi disclosed the distributed storage device according to claim 7 as described hereinabove. Watanabe further discloses wherein when a deletion request is received for the deduplicated data, the node that processes the data deletes the information on the storage destination and notifies the node that manages the data, and the node that manages the data and receives the notification updates the deduplication information (See Watanabe, [0103], disclosing the deletion of unnecessary data as new data that has no duplicates is added to the storage system).

Regarding claim 9, Watanabe in view of Ngo, further in view of Qi disclosed the distributed storage device according to claim 1 as described hereinabove. Watanabe further discloses wherein when an update write request is received for the data in the individual volume, the data is updated and written (See Watanabe, [0124], disclosing data is written to the pool volume of the local system), when an update write request is received for the data in the shared volume, the deduplication information is updated, and the data related to the update write request is stored in an individual volume related to the node that processes the data (See Watanabe, [0137], disclosing transfer of write command to the another node and [0138], disclosing updating the deduplication log structure), and in the deduplication information, when there is no entry that refers to the data in the shared volume, the data in the shared volume is deleted (See Watanabe, [0103], disclosing deletion of unnecessary data as new data that has no duplicates is added to the storage system).

Regarding claim 10, Watanabe in view of Ngo, further in view of Qi disclosed the distributed storage device according to claim 1 as described hereinabove. Watanabe further discloses wherein the storage node that processes the data that is the processing target performs a deduplication processing by receiving a write request and requesting the node that determines the deduplication for duplication determination of data related to the write request (See Watanabe, [0035], disclosing internode deduplication), and when it is determined that the data is duplicated, the storage node that processes the data that is the processing target does not store the data related to the write request in the storage device, but stores the information on the storage destination of the data (See Watanabe, [0035], disclosing the transfer of relevant requested data to the node handling the request).

Regarding claim 11, Watanabe in view of Ngo, further in view of Qi disclosed the distributed storage device according to claim 1 as described hereinabove. Watanabe further discloses wherein the storage node that processes the data that is the processing target performs, for its own data stored in the storage device, a deduplication processing by requesting the node that determines the deduplication for duplication determination of data related to a write request (See Watanabe, [0035], disclosing single node deduplication, or in other words, own data stored in the storage device is deduplicated), and when it is determined that the data is duplicated, the storage node that processes the data that is the processing target deletes the data stored in the storage device, and stores the information on the storage destination of the data (See Watanabe, [0035], disclosing deduplicated data on a second node is sent to the first node for access and storage and [0103], disclosing deletion of unnecessary data as new data that has no duplicates is added to the storage system and [0035], the data stored).

Regarding claim 12, Watanabe in view of Ngo, further in view of Qi disclosed the distributed storage device according to claim 1 as described hereinabove. Watanabe further discloses wherein for each piece of the data, a node having the information on the storage destination of the data in the storage device and in charge of an input and output is defined (See Watanabe, [0035], disclosing a second node storing requested data not on the first node that received the request), a node that receives a data input and output request  transfers the data input and output request to a node in charge of an input and output of the data (See Watanabe [0035], the first computer node transfers the request to the second node), and the node that receives the transfer processes the input and output request by accessing the storage device using the information on the storage destination of the data (See Watanabe, [0035], “necessary to read the entity of such data…in accordance with pointer data”).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 2018/0074746 A1, hereinafter Watanabe) in view of Ngo et al (US 8930306 B1, hereinafter Ngo), .
Regarding claim 2, Watanabe in view of Ngo, further in view of Qi disclosed the distributed storage device according to claim 1 as described hereinabove. Watanabe further discloses wherein the storage node that determines the duplication has a list of hash values of the data stored in the storage device as the information on the storage destination (See Watanabe, Figs 2 & 3, and [0066], disclosing each node having storage drives storing deduplication management information 229 having fingerprint table 231).
Watanabe discloses the use of a fingerprint table but does not explicitly disclose a hash value of the data that is the processing target is compared with the list of hash values, when there is no hash value in the list matching the hash value of the data that is the processing target, the hash value of the data that is the processing target is added to the list, and when there is a hash value in the list matching the hash value of the data that is the processing target, the data that is the processing target is compared with the data having the hash value in the list to determine the deduplication. 
However, Vijayan discloses a hash value of the data that is the processing target is compared with the list of hash values, when there is no hash value in the list matching the hash value of the data that is the processing target, the hash value of the data that is the processing target is added to the list (See Vijayan, Fig. 4, and [0047], [0048], [0085]), and when there is a hash value in the list matching the hash value of the data that is the processing target, the data that is the processing target is compared with the data having the hash value in the list to determine the deduplication (See Vijayan, Fig 4 and [0080], [0081]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the distributed deduplication storage system of Watanabe, Ngo, and Qi with the data block hash deduplication of Vijayan as it would improve system performance by reducing the amount of data communicated across networks using deduplication techniques (See Vijayan, [0052]). 
Regarding claim 3, Watanabe in view of Ngo, further in view of Qi and further in view of Vijayan disclosed the distributed storage device according to claim 2 as described hereinabove. Watanabe wherein the storage node that determines the duplication acquires the data that is the processing target from the storage node that processes the data that is the processing target (See Watanabe, [0035], disclosing transfer of relevant data from a second node having the deduplicated data), 
when there is the matching hash value, data related to the hash value is acquired from a node related to the matching hash value in the list (See Watanabe, [0035], when data that is deduplicated, or has a matching hash, is transferred from the node which presently stores it in deduplicated form and Fig. 7A and [0088], disclosing fingerprints for determining duplicate data, or matching hash values), and 
in the determination of the deduplication, when the data that is the processing target is compared with the data having the hash value in the list and match (See Watanabe, [0035], when data that is deduplicated, or has a matching hash, is transferred from the node which presently stores it in deduplicated form and Fig. 7A and [0088], disclosing fingerprints for determining duplicate data, or matching hash values), 
the storage node that processes the data that is the processing target and the node related to the matching hash value in the list are notified of information on the data (See Watanabe, [0035], disclosing the first node sends a transfer request to the second node and the second node transfers relevant data to the first node).

EXAMINER’S NOTE
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
(1) Kesselman et al (US 2017/0272503 A1) disclosing a method for facilitating deduplication of operations to be performed using a mapping function to locate a target server in the set of target servers whose portion of the mapping space includes the mapping value identified and issuing the operation to the target server).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137